Luke, J.
The plaintiffs in error were indicted for violating the prohibition statute. The evidence amply authorized the verdict of guilty in each case.
The ground of the motion for a new trial which assigns error upon the court’s refusal to allowT the defendant’s attorney to recite from memory to the jury the facts as reported in Court of Appeals reports in criminal cases of like nature is without merit, especially so in view , of the note of the trial judge in approving that ground. The motion for a new trial in each case was properly overruled.

Judgment affirmed.


Broyles, G. J., and Bloodwortii, J., concur.

E. A. Jones, for plaintiff in error.
L. L. Meadors, solicitor, contra.